Title: To Thomas Jefferson from Joseph Jones, 6 June 1822
From: Jones, Joseph
To: Jefferson, Thomas


                        Sir;
                        
                            Collrs office Petersburg
                            June 8th 1822
                        
                    The Ship Scipio S Drummond Master, has arrived at this Port from Liverpool. In the Manifest of said Ship there is a Box containing a portrait, addressed to you; as  I know of no agent of yours in this place, you will be so good as to advise in what way it may be forwarded.I am Sir, with great Respect your obt Servt
                        Joseph Jones Collr